Order of reversal to be resettled to read: This court having examined the facts and found no error therein. [See 193 App. Div. 655.] Such reversal being on exceptions taken at the trial, is reviewable by the Court of Appeals only by a stipulation for judgment absolute. Therefore, it is improper to certify questions. (Mundt v. Glokner, 160 N. Y. 571; New York Central & H. R. R. R. Co. v. State of N. Y., 166 id. 286; Smith v. Furst, 188 App. Div. 892.) Present — Jenks, P. J., Mills, Putnam, Blaekmar and. Kelly, JJ.